Case 1:20-mc-22829-UNA Document 36-1 Entered on FLSD Docket 10/20/2020 Page 1 of 11




                                Exhibit 1
Case 1:20-mc-22829-UNA Document 36-1 Entered on FLSD Docket 10/20/2020 Page 2 of 11
Case 1:20-mc-22829-UNA Document 36-1 Entered on FLSD Docket 10/20/2020 Page 3 of 11
Case 1:20-mc-22829-UNA Document 36-1 Entered on FLSD Docket 10/20/2020 Page 4 of 11
Case 1:20-mc-22829-UNA Document 36-1 Entered on FLSD Docket 10/20/2020 Page 5 of 11
Case 1:20-mc-22829-UNA Document 36-1 Entered on FLSD Docket 10/20/2020 Page 6 of 11
Case 1:20-mc-22829-UNA Document 36-1 Entered on FLSD Docket 10/20/2020 Page 7 of 11
Case 1:20-mc-22829-UNA Document 36-1 Entered on FLSD Docket 10/20/2020 Page 8 of 11
Case 1:20-mc-22829-UNA Document 36-1 Entered on FLSD Docket 10/20/2020 Page 9 of 11
Case 1:20-mc-22829-UNA Document 36-1 Entered on FLSD Docket 10/20/2020 Page 10 of 11
Case 1:20-mc-22829-UNA Document 36-1 Entered on FLSD Docket 10/20/2020 Page 11 of 11
